DETAILED ACTION

This office action is a response to the application filed on 4/30/2020, which is a continuation of application 15/750,978 filed on 2/7/2018. Application 15/750,978 is a 371 application entering national stage from PCT/JP2016/003587 filed on 8/3/2016, which claims priority from a provisional application 62/202,680 filed on 8/7/2015. Claims 7-11 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation "the method of claim 1, wherein…" in line 1.  There is insufficient antecedent basis for this limitation in the claim, because the claim 8 refers to a canceled base claim. For examination purposes, it is assumed that claim 8 is depended upon claim 7. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 2017/0374429; provided in Applicant’s IDS dated 4/30/2020).

Regarding claim 7, Yang discloses a method for generating a data packet, the method comprising: generating a header of the data packet, wherein the header comprises a base header including a 3-bit field indicating a packet type [Yang discloses a broadcast signal transmission method and apparatus (Yang abstract, Figure 18). A packet can include a header followed by the data payload (Yang paragraph 0506). The base header may include a Packet_Type field (Yang paragraph 0508); the Packet_Type field can be a 3-bit field (Yang paragraph 0509)]; 
Incorporating link layer signaling into the data packet when the 3-bit field of the base header has a value indicating a link layer signaling packet type [Packet_Type field may indicate a type of link layer signaling (Yang paragraph 0509)]; 
Appending an additional header to the data packet, wherein the additional header includes a 2-bit signaling format field indicating a data format of a payload encapsulating signaling data [a value of 1 for the Header Mode (HM) field can indicate an additional header (Yang paragraph 0511, also see Figures 9-10). Additional header may include a Signaling_Format field which can be a 2-bit field to indicate data format of signaling data (Yang paragraphs 0541, 0548)], 
Wherein the 2-bit signaling format field indicates the signaling data as one of: a binary format, an extended mark-up language format, a JavaScript Object Notation format, or a reserved format [A signaling format may refer to a data format such as a binary format, an XML format, etc. (Yang paragraph 0548)]; and


Regarding claim 9, Yang discloses the method of claim 7. Yang further discloses regarding generating the payload by the data format indicated by the 2-bit signaling format field [the signaling_format field indicates data format of the signaling data (Yang paragraph 0548). The link layer packet may carry the format of signaling such as binary, XML etc. (Yang paragraph 0603). This indicates that the payload is generated by the data format indicated by the signaling_format field]. 

Regarding claim 10, Yang discloses a device for generating a data packet, the device comprising one or more processors configured to: generate a header of the data packet, wherein the header comprises a base header including a 3-bit field indicating a packet type [Yang discloses a broadcast signal transmission apparatus (Yang Figure 18, paragraphs 0733-0736) and a device which includes network processor and other components (Yang Figure 41, paragraphs 0995-1001). A packet can include a header followed by the data payload (Yang paragraph 0506). The base header may include a Packet_Type field (Yang paragraph 0508); the Packet_Type field can be a 3-bit field (Yang paragraph 0509)]; 
Incorporate link layer signaling into the data packet when the 3-bit field of the base header has a value indicating a link layer signaling packet type [Packet_Type field may indicate a type of link layer signaling (Yang paragraph 0509)]; 
Append an additional header to the data packet, wherein the additional header includes a 2-bit signaling format field indicating a data format of a payload encapsulating signaling data [a value of 1 for the Header Mode (HM) field can indicate an additional header (Yang paragraph 0511, also see Figures 9-10). Additional header may include a Signaling_Format field which can be a 2-bit field to indicate data format of signaling data (Yang paragraphs 0541, 0548)], 
Wherein the 2-bit signaling format field indicates the signaling data as one of: a binary format, an extended mark-up language format, a JavaScript Object Notation format, or a reserved format [A signaling format may refer to a data format such as a binary format, an XML format, etc. (Yang paragraph 

Regarding claim 11, Yang discloses a method for parsing a data packet, the method comprising:  receiving a data packet; determining a base header, included in the data packet, including a 3-bit field indicating a packet type [Yang discloses an apparatus and method for receiving broadcast signaling data (Yang Figures 22 and 292). The broadcast signal reception apparatus includes demapping and decoding modules (Yang paragraphs 0794-0799). A packet can include a header followed by the data payload (Yang paragraph 0506). The base header may include a Packet_Type field (Yang paragraph 0508); the Packet_Type field can be a 3-bit field (Yang paragraph 0509)]; 
Determining link layer signaling included in the data packet when the 3-bit field of the base header has a value indicating a link layer signaling packet type [Packet_Type field may indicate a type of link layer signaling (Yang paragraph 0509)]; 
Determining an additional header included in the data packet, wherein the additional header includes a 2-bit signaling format field indicating a data format of a payload encapsulating signaling data [a value of 1 for the Header Mode (HM) field can indicate an additional header (Yang paragraph 0511, also see Figures 9-10). Additional header may include a Signaling_Format field which can be a 2-bit field to indicate data format of signaling data (Yang paragraphs 0541, 0548)], 
Wherein the 2-bit signaling format field indicates the signaling data as one of: a binary format, an extended mark-up language format, a JavaScript Object Notation format, or a reserved format [A signaling format may refer to a data format such as a binary format, an XML format, etc. (Yang paragraph 0548)]; and determining the data format of the payload based on the 2-bit signaling format field [the signaling_format field indicates data format of the signaling data (Yang paragraph 0548). The link layer packet may carry the format of signaling such as binary, XML etc. (Yang paragraph 0603)]. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2017/0374429; provided in Applicant’s IDS dated 4/30/2020) in view of Yang et al. (US 2018/0070152, hereinafter Yang_0152).

Regarding claim 8, Yang discloses the method of claim 7. Although Yang discloses that a signaling format field can be a 2-bit field, and may refer to a data format such as a binary format, an XML format, etc. (Yang paragraph 0548), Yang does not expressly disclose wherein the 2-bit signaling format field having a value of 00 indicates a binary format, the 2-bit signaling format field having a value of 01 indicates an extended mark-up language format, the 2-bit signaling format field having a value of 10 indicates a JavaScript Object Notation format, and the 2-bit signaling format field having a value of 11 indicates a reserved format.
However, in the same or similar field of invention, Yang_0152 discloses a data format element of a message which may define the format as binary, XML, JASON and reserved (see Yang_0152 Figure 42, paragraph 0823). 
As Yang already discloses that a signaling format field can be a 2-bit field, and may refer to a data format such as a binary format, an XML format, etc. (Yang paragraph 0548); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang and Yang_0152 to have the features of the 2-bit signaling format field having a value of 00 indicates a binary format, the 2-bit signaling format field having a value of 01 
Although Yang and Yang_0152 do not expressly disclose the specific 2-bit values indicating a binary, XML, JSON or reserved formats, since Yang already discloses a 2-bit signaling format field that may refer to format such as binary, XML, etc.; it would have been an obvious matter of design choice to a person of ordinary skill in the art before the effective filing date of the claimed invention to use teachings of Yang_0152 that discloses a data format element of a message which may define the format as binary, XML, JASON and reserved (see Yang_0152 Figure 42, paragraph 0823) to arrive at specific 2-bit values indicating a binary, XML, JSON or reserved formats as claimed in claim 8; because the Applicant has not disclosed that this specific bit value assignment of signaling format field provides an advantage, is used for a particular purpose, or solves a stated problem. Therefore, it would have been an obvious matter of design choice to modify Yang and Yang_0152 to obtain the features as specified in claim 8. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414